Citation Nr: 1201679	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for the cause of the Veteran's death has been received.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to dependency and indemnity compensation (DIC), pursuant to 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to August 1945.  He died in October 2005.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO reopened the claim for service connection for the cause of the Veteran's death, but denied the claim, on the merits; as well as denied a claim for DIC pursuant to 38 U.S.C.A. § 1318.  The RO reconsidered the claim for DIC pursuant to 38 U.S.C.A. § 1318 in April 2008.  In April 2009, the appellant filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

Regarding characterization of the appeal as to the matter of service connection for the cause of the Veteran's death, the Board notes that, regardless of the RO's actions, it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized that portion of the appeal as encompassing the first two issues listed on the title page.

The Board's decision on the request to reopen the claim for service connection for the cause of the Veteran's death, and the claim for DIC pursuant to 38 U.S.C.A. § 1318, is set forth below.  The claim for service connection for the cause of the Veteran's death, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a January 2006 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death; although notified of the denial and of her appellate rights in a letter that same month, the appellant did not initiate an appeal.

3.  Additional evidence associated with the claims file since the January 2006 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for the cause of the Veteran's death, and raises a reasonable possibility of substantiating the claim.

4.   At the time of the Veteran's death in October 2005, service connection was in effect for posttraumatic stress disorder (PTSD), which had been rated as 100 percent disabling from April 12, 2002.  Service connection was also in effect for shell fragment wounds of the hands and legs, rated as noncompensable, and hepatitis with jaundice, rated as noncompensable.  


5.  As the Veteran died approximately 60 years after his discharge from service, he was not continuously rated as totally disabling for at least 5 years after his separation from active service, nor was he rated as totally disabled due to service-connected disabilities for 10 continuous years immediately preceding death; his status as a prisoner of war (POW) has not been established.   


CONCLUSIONS OF LAW

1.  The January 2006 rating decision in which the RO denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.   As pertinent evidence received since the January 2006 denial is new and material, the criteria for reopening the claim for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010) (as in effect for claims filed on and after August 29, 2001).

3.  The claim for DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 20.1106 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

In connection with the claim for DIC, pursuant to 38 U.S.C.A. § 1318, the appellant and her representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are 
dispositive in a matter).

II.  Request to Reopen

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant's claim for service connection for the cause of the Veteran's death was originally denied in a January 2006 rating decision.  The RO noted that the Veteran's death certificate listed the cause of death as metastatic lung cancer, but that service connection was only in effect for PTSD, shell fragment wounds of the hands and legs, and hepatitis with jaundice.   The RO denied the claim, noting that service treatment records were negative for treatment or diagnosis of cancer and the evidence failed to show that the Veteran's death was related to service.

The pertinent evidence then of record consisted of the Veteran's service treatment records, various VA examinations, including a psychiatric examination in July 2000, outpatient treatment records from July 1999 to June 2000, prior to the Veteran's cancer diagnosis and treatment, statements from the Veteran in connection with his prior claims, VA outpatient reports detailing psychiatric treatment dated in April 2002, and the Veteran's death certificate, which lists the sole cause of death as metastatic lung cancer.  

Although notified of the denial and of her appellate rights in a January 2006 letter, the appellant did not initiate an appeal of the January 2006 RO decision.  See 38 C.F.R. § 20.200.  The RO's January 2006 denial of the claim is therefore final as to the evidence then of record, and is not subject revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The appellant requested that VA reopen the previously-denied claim for service connection in August 2006.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the January 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the January 2006 rating decision includes an amended death certificate, additional VA outpatient treatment records, private hospice care records, records from the Transylvania Community Hospital, a February 2007 opinion from a VA physician, and various statements from the appellant.

The amended death certificate includes a January 2006 supplemental report of cause of death.  This report again lists metastatic lung cancer as the immediate cause of death, but includes that this disability was due to cigarette smoking and exacerbated by PTSD.  Other significant conditions contributing to death but not resulting in the underlying cause included coronary artery disease, pulmonary fibrosis, cerebrovascular accident, and hypertension.

Records from the Transylvania Community Hospital reflect that the Veteran had a 30 year history of cigarette smoking.  He smoked 3 packs a day, but quit in 1972.

VA treatment records reflect diagnoses of squamous cell carcinoma of the left lung, malignant pleural effusion, status post chest drainage, and metastasis to the thoracic spine and sternum. An August 2005 report notes that the Veteran's anxiety was playing a "big exacerbating role" in his cancer treatment, and that he would be moved to a private room and given a nighttime sleep aid as a result.  The Veteran was hospitalized from August to mid-September 2005, when he was then release to home hospice care.  

Hospice care records from the weeks leading up to the Veteran's death frequently  note that the Veteran was agitated, confused, anxious, and cried easily.  One report notes that the Veteran was having flashbacks and dreams of the war.

Statements from the appellant reflect her belief that the Veteran's PTSD contributed to his overall decline in health and difficulties over the years.  She has also indicated that the Veteran began smoking in service and that he was addicted to smoking because of his PTSD and anxiety-related symptoms.  

The report from the February 2007 VA physician notes he could not determine whether the Veteran's smoking was caused or exacerbated by his service-connected PTSD without resort to speculation.

The Board finds that the above-described evidence provides a basis for reopening the for service connection for the cause of the Veteran's death.  At the time of the prior final denial, there were no treatment records even discussing the Veteran's cancer diagnosis and treatment, and the death certificate only listed metastatic lung disease as the immediate cause of death.  However, the newly submitted evidence include a supplemental report of death listing service-connected PTSD as a contributing or exacerbating cause of death, and the VA treatment records and hospice care records seem to suggest that the Veteran's PTSD may have been a factor in his death.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the January 2006 final denial of the claim for service connection for the cause of the Veteran's death, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence is "material" in that it addresses a potential relationship between a service-connected disability and the Veteran's death.   Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for the Veteran's cause of death, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for the cause of the Veteran's death are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  DIC Pursuant to 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  If the veteran's death is not determined to be service connected, a surviving spouse may still be entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service- connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  A "deceased veteran" also includes a former prisoner of war (POW) who died after September 30, 1999 with a service-connected disability rated totally disabling for not less than one year immediately preceding death.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

In this case, the Veteran's death certificate reflects that he died in October 2005.  At the time of his death, service connection was in effect for PTSD, which had been rated as 100 percent disabling from April 12, 2002.  Service connection was also in effect for shell fragment wounds of the hands and legs, rated as noncompensable, and hepatitis with jaundice, rated as noncompensable.  

Thus, while the Veteran's PTSD was rated as totally disabling, it was not rated as totally disabling for 10 or more years immediately preceding death, nor was the Veteran continuously rated as totally disabling for at least 5 years after his separation from active service.  

The Board also notes that evidence also does not reflect that the Veteran was a POW. The appellant contends that the Veteran was POW in Japan for approximately 9 weeks from April to June 1944, where he was detained and tortured.  The Veteran's VA outpatient treatment records prior to his death, particularly in regards to his treatment for PTSD, are also replete with reference to his service as a POW in Japan.  In addition, the appellant submitted a photocopy of the Veteran's Asheville VA Medical Center (VAMC) identity card, which states that he was a service-connected POW.

However, these references to the Veteran's POW status appear to be based solely upon the Veteran's report, and are not confirmed in his military records or otherwise.  The Veteran's DD214 reflects that he served in the Pacific Theater during World War II and that he was in receipt of the Asiatic Pacific Theater Ribbon and 4 Overseas Service Bars, but does not reflect POW status.  Available service treatment records reflect that he was treated for an acute situational reaction, moderately severe, manifested by acute battle reaction, in April 1945.  Reference is made to combat action in Luzon, and it was reported that the Veteran's first combat experience was on Leyte in December 1944.  Another record reflects that the Veteran was inducted in August 1943 and was overseas for 12 months in New Guinea, Leyte, and Luzon.  It was noted that the Veteran made a satisfactory military adjustment until Luzon in March 1945.  He was discharged in August 1945 with a diagnosis of chronic, severe anxiety state.  It was further indicated that the disability was precipitated by arduous combat duty for 4 months.  These records contain no reference to the Veteran's being detained and tortured while a POW in Japan.  

Requests for records confirming the Veteran's POW status, including from the National Archives and Records Administration and the National Archives Database, failed to confirm that the Veteran was a POW.  A request from the National Personnel Records Center notes that the Veteran's records were likely destroyed in an accidental fire at the National Personnel Records Center (NPRC) in 1973, and that searches of available alternate record sources had failed to locate any evidence that the Veteran was interned as a POW.  

In addition, the Veteran's identifying information from the Bay-Pines VAMC states "POW-not applicable" and includes a notation dated in June 1999 that the Veteran claimed POW status for 4 months in the Philippines at the end of 1944-1945 but that there was "no POW listing found on microfiche."  A Report of Contact between the VAMC and the St. Petersburg RO notes that there was no record of the Veteran as a POW.  Another Report from Contact states that the Veteran's name was not listed in two sources used to verify the Veteran's POW status.

Another Report of Contact with a representative from the Asheville VAMC regarding the Veteran's identity card reflects that the Veteran's claims file had been reviewed, and the representative could not find anything which would have indicated POW status; rather, several documents indicated that the Veteran's POW status was unknown or not verified.  Therefore, the representative stated that it was his belief that the identity card was in error.

Based on the foregoing, it was determined that the Veteran's status as a POW cannot be confirmed.  The Board acknowledges that it appears that portions of the Veteran's service records are unavailable and were likely destroyed in fire at the NPRC.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

However, in this case, the absence of some of the Veteran's service records is not the determining factor in the denial of the claim.  The fact remains that, aside from the Veteran's own reports (as reflected in outpatient treatment records and his applications for VAMC treatment), there simply is no objective evidence confirming that the Veteran was a POW.  Numerous searches of various POW databases have failed to confirm his alleged POW status.   The Board also points out that service treatment records that are available reference the Veteran's combat action beginning in December 1944, but reference no imprisonment, confinement or torture, as alleged.  

As POW status cannot be confirmed, an award of DIC under the provisions of 38 C.F.R. § 3.22(a)(1)(iii) for POWs who died after September 30, 1999 with a service-connected disability rated totally disabling for not less than one year immediately preceding death, is not warranted.    

Moreover, the appellant has not claimed entitlement to DIC, under the provisions of 38 U.S.C.A. § 1318, based on the submission of new and material evidence to  reopen a previously final VA decision, or argued that, but for the  receipt of VA or military retirement pay, the Veteran would  have been entitled at the time of his death to receive compensation for a service-connected disability that was continuously rated totally disabling by schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by schedular or unemployability rating from the date of the  Veteran's discharge from service.  The Board also notes that neither the appellant nor her representative has raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2011).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

In sum, there is nothing to change the fact that the Veteran, who died approximately 60 years after his discharge from service (rendering inapplicable the 5-year provision) and for which  POW status has not been confirmed, had no service-connected disability rated as totally disabling for at least 10 years prior to his death.  Rather, his award of a 100 percent, total rating was in effect from April 12, 2002 until his death in October 2005, a total of less than 5 years.  

For all the foregoing reasons, the Board must conclude that the Veteran was not a "deceased veteran" as defined in 38 U.S.C.A. § 1318(b), and that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318(a).  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for the cause of the Veteran's death is granted.

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for the cause of the Veteran's death, on the merits, is warranted.

As noted above, to establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

The record reflects that the Veteran died in October 2005 due to metastatic lung cancer.  The supplemental report of the cause of death reflects that metastatic lung cancer was due to or a cigarette smoking due to or as a consequence of PTSD.  At the time of the Veteran's death, service connection was in effect for PTSD, shell fragment wounds of the hands and leg, and hepatitis with jaundice.

Also as noted above, VA treatment records and the Veteran's death reflect that his PTSD was described as an "exacerbating" factor and he was frequently anxious and agitated in the weeks leading up to his death, suggestive of a finding that the Veteran's PTSD was a contributory cause of death.

The Board notes that the Veteran's claims file was reviewed by a VA physician in February 2007 to provide an opinion regarding the cause of the Veteran's death.  However, this physician was asked to address only on whether the Veteran's PTSD caused him to smoke, which led to the development of lung cancer and his eventual death.  He indicated that he could not state that this smoking was exacerbated or caused by his PTSD without resorting to unfounded speculation.  However, the physician did not address whether the Veteran's service-connected PTSD contributed substantially or materially to death or that it aided or lent assistance to the production of death, in and of itself.

Thus, this opinion is insufficient to resolve the claim.  Under these circumstances, the Board finds that a VA medical opinion-based on full consideration of the Veteran's documented medical history and the appellant's assertions-- and supported by a clearly- stated rationale-would be helpful in resolving the claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the RO should arrange for the claims file to be reviewed by an appropriate physician to obtain the desired opinion.

The Board also finds that further notification action in connection with the claim for service connection for the cause of the Veteran's death is warranted.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in a claim for service connection for the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.

In this case the appellant was sent a notification letter in September 2006.  This letter notified the appellant as to what information and evidence must be submitted by her and what information and evidence would be obtained by VA. However, this letter did not explain what evidence was needed to show that the Veteran died from a service-related injury or disease to substantiate the claim for service-connection for the cause of the Veteran's death, nor did it contain an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service- connected.  The Board points out that action by the RO is required to satisfy the notice provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Hence, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should, through VCAA-compliant notice, give the appellant another opportunity to provide evidence or information in support of her claim for service connection for the cause of the Veteran's death that is not currently associated with the claims file.  The RO's notice letter should explain what information and evidence is needed to substantiate the claim for service connection for the cause of the Veteran's death, consistent with Hupp (as discussed above), as well as explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The RO should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should, through a VCAA-compliant letter, give the appellant and her representative another opportunity to provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for the cause of the Veteran's death that is not already of record.  The RO should explain the type of evidence that will be obtained by VA and the type of evidence that is the appellant's ultimate responsibility to submit.

The RO's letter should also explain how to establish entitlement to service connection for the cause of the Veteran's death, ensuring that its letter meets the notice requirements of Hupp (cited to above).

The RO should explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.   § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the appellant's response has expired, the RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to an appropriate VA physician for a comprehensive review of the record and an opinion as to the relationship, if any, between service or service-connected disability and the Veteran's death.

Specifically, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that a disability of service origin-specifically, PTSD-caused, or contributed substantially or materially to cause, the Veteran's death.

In rendering the requested opinion, the physician should specifically address the Supplemental Report of Death including PTSD as a contributing cause of death, as well as VA outpatient treatment records and hospice records from the months prior to the Veteran's death, and all pertinent medical treatment reports of record.

The physician should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


